Walton, J.
All places used as houses of ill fame, resorted to lor lewdness or gambling, for the illegal sale or keeping of intoxicating liquors, are declared to be common nuisances; and the keepers may be punished by a fine of one thousand dollars, or a year’s imprisonment. B. S., c. 17, §§ 1, 2. The question is whether trial justices have jurisdiction in these offenses. We think they do not. Jurisdiction is not expressly conferred upon them ; and as the punishments which may be inflicted are far greater than they are authorized to impose, we think it cannot be conferred upon them by implication. They may cause such offenders to be arrested, and require them to recognize for their *296appearance at a bigber court, but they cannot pass sentence upon them. Exceptions sustained.

Case to be dismissed.

Appleton, C. J., Barrows, Danforth, Virgin and Peters, JP, concurred.